Citation Nr: 1501354	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  13-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an effective date earlier than November 14, 2008 for the grant of service connection for diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 60 percent for diabetic nephropathy. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1957 to October 1960, and December 1960 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Winston-Salem, North Carolina, which denied the above claims.  

In July 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A transcript is included in the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).   
FINDING OF FACT

In July 2014 correspondence, the Veteran withdrew his appeal seeking an increased initial disability rating and earlier effective date for service-connected diabetes mellitus, and an increased initial disability rating for diabetic nephropathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for entitlement to an effective date earlier than November 14, 2008 for the grant of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal for entitlement to initial disability rating in excess of 60 percent for diabetic nephropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id.

In correspondence from the Veteran and his representative received in July 2014, the appeals for increased initial disability rating and earlier effective date for service-connected diabetes mellitus, and an increased initial disability rating for diabetic nephropathy were withdrawn.  Since the claims are withdrawn, there remain no allegations of errors of fact or law for appellate consideration concerning these claims and the Board does not have jurisdiction to review them.  Consequently, the appeals are dismissed.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.

Entitlement to an effective date earlier than November 14, 2008 for the grant of service connection for diabetes mellitus, type II, is dismissed.

Entitlement to an initial disability rating in excess of 60 percent for diabetic nephropathy, is dismissed.


REMAND

The Veteran has asserted that his diagnosed hypertension and sleep apnea are either aggravated by his service-connected diabetes mellitus, or that they were incurred during active service.  On remand, the Veteran should be provided VCAA notice that addresses the matter of secondary service connection.  Additional VA medical opinions/examinations are also required, as described below.

In August 2008, the Veteran submitted a medical release for Public Health Administration on Fort McArthur Reservation in San Pedro, California.  In a February 2013 substantive appeal, he reported that his records would show untreated hypertension since service and that his private treatment records have not been obtained from "public health San Pedro, California."  The RO requested the Veteran's treatment records from the Public Health Administration in San Pedro, California, in January 2011.  However, it appears that the request was returned as undeliverable.  As the case must be remanded for the reasons described above, an additional attempt should be made to obtain these records.  Finally, any recent VA treatment records and any recent treatment records from the Joel Health Clinic/Womack Army Medical Center should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter that addresses his claims for service connection for hypertension and sleep apnea as secondary to service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Public Health Administration on Fort McArthur Reservation in San Pedro, California.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Joel Health Clinic/Womack Army Medical Center, dated since November 2009.

4.  Make arrangements to obtain the Veteran's complete treatment records from the Fayetteville VA Medical Center, dated since November 2012.

5.  Thereafter, if still available, return the claims file to the January 2010 VA compensation examiner so that he may provide supplemental opinion.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from a different examiner. In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided with review of the c-file. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides. In providing this opinion, the examiner should specifically acknowledge any elevated blood pressure readings noted during service, to include the reading of 150/84 in January 1976.  

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is permanently aggravated by his diabetes mellitus.

A complete rationale must accompany any opinion rendered.

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed sleep apnea.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides.  In providing this opinion, the examiner should specifically acknowledge the Veteran's and his wife's description of his symptoms of snoring and feeling tired in the morning service.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his diabetes mellitus, type II.

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is permanently aggravated by his diabetes mellitus, type II.

A complete rationale must accompany any opinion rendered.

7.  Finally, readjudicate the claims on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


